Citation Nr: 1136208	
Decision Date: 09/26/11    Archive Date: 10/03/11	

DOCKET NO.  09-20 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the VARO in Portland, Oregon, that denied entitlement to the benefit sought.

The record reflects that the Veteran is in receipt of a permanent and total disabled rating for pension purposes.  He is also entitled to special monthly pension based on housebound status.  


FINDING OF FACT

Any current tinnitus is not related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In various letters of record, including one dated in April 2008, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  The April 2008 letter included the additional notification requirements imposed by the Court in Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records are on file, as are all available post service clinical records specifically identified by him.  The case was remanded by the Board in December 2010 in order to contact the Social Security Administration to obtain any records that might be in their possession.  However, in a letter dated later that month, the Social Security Administration advised VA that the records sought did not exist and that further efforts to obtain them would be futile as they had been destroyed.  A report of contact dated in April 2011 reflects that the Veteran was informed by VA that his Social Security records had been destroyed.  He stated the claim had been from about 15 years earlier.  He was asked to see if he had any medical records from his claim with Social Security.  The Veteran stated he would look to see what he could find.  It was noted the Veteran also stated that his Social Security claim was really based on esophageal cancer and had nothing to do with the tinnitus claim he was currently pursuing.  He was told that in 30 days VA would decide his claim based on the evidence of record.  In view of the foregoing, the Board finds that VA has no further duty to assist with respect to obtaining records from Social Security.  See 38 C.F.R. § 3.159; see also Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 (2007) (holding that there can be no breach of the duty to assist where the appellant acknowledges the unavailability of records); Counts v. Brown, 6 Vet. App. 473, 477 (1994) (noting that "VA has no duty to seek to obtain that which does not exist").  

The Veteran has also been afforded a May 2008 VA medical examination in connection with his claim.  38 C.F.R. § 3.159.  The Board finds that the examination report is adequate.  An opinion was provided by a qualified medical professional and was predicated on forwarding of all available records.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c) (4).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  

Law and Regulations

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a preexisting injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) evidence of a current disability' (2) evidence of in service incurrence or aggravation of disease or injury; (3) evidence of a nexus between the claimed in service disease or injury and the present disability; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303 (b) an alternative method of establishing the second or third Shedden element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post service symptomatology.  38 C.F.R. § 3.303 (b); Savage v. Gober, 10 Vet. App. 488 (1997).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease process was incurred in service.  38 C.F.R. § 3.303 (d).  

The Veteran and his representative essentially maintain that he has developed tinnitus that is attributable to his experiences on active service in the 1960's.  The Veteran's military occupational specialty was as a wireman.  He states that while in the military he ran telephone lines.  He claimed that while in the field he worked as a telephone operator and was usually stationed right next to pieces of equipment, to include a diesel generator.

There is no evidence in the service treatment records of complaints or findings indicative of tinnitus.  

The post service medical evidence of record includes the report of an examination accorded the Veteran at a private hospital in January 1997 for evaluation of dysphagia.  It was stated the Veteran had otherwise been a relatively healthy man without significant prior medical problems.  General physical examination accorded the Veteran at that time made no reference whatsoever to tinnitus.

Additional records include the report of a medical examination accorded the Veteran by VA in July 1997.  The focus of the examination was evaluation of the Veteran's esophageal cancer.  The examination was without reference to complaints or findings indicative of the presence of tinnitus.

In fact, the initial mention in the record of tinnitus came in the Veteran's claim for disability benefits received in March 2008.  When the Veteran filed a claim for benefits with VA in May 1997, he referred only to cancer of the esophagus.  He made no mention at that time of any other disability.

The Veteran was accorded an audiologic examination by VA in May 2008.  He stated that tinnitus was present "not very often, maybe once a week, sometimes once a day."  The Veteran reported having had hearing loss for the past 15 to 20 years and stated that tinnitus "must have been in the service too."  He worked in communications during his active service.  He ran telephone lines.  He was not involved in combat.  Following service he drove a dry ice delivery truck for 15 years.  He was also a relief man in a sawmill for 8 years.  He indicated it was noisy, but he stated that he used ear protection.  He had been receiving disability pension for the past 10 years because of esophageal cancer.  He denied a history of recreational noise and stated he was not a hunter.  The examiner reviewed the claims file, to include the service treatment records.  The examiner stated he could find no evidence to support the Veteran's claim of service connection for tinnitus.  It was noted the Veteran reported hearing problems for the past 15 to 20 years and he indicated this was a time many years remote from service.  The examiner further noted that the configuration of the Veteran's hearing loss was not consistent with the effects of noise exposure, especially in the left ear.  The Veteran claimed noise exposure in service, but the examiner noted his longest period of noise exposure appeared to have occurred while working in a sawmill for 8 years.  It was indicated that he also had health issues that could have an impact on his hearing.  The examiner noted the frequency and duration of the Veteran's reported tinnitus was not characteristic of tinnitus associated with noise exposure.  The Veteran was described as vague as to the onset of the tinnitus and stated it was present "not very often."  As a result, the examiner believed the Veteran's tinnitus was not caused by noise exposure or his duties in the military.  

Of record is a statement dated in December 2010 from the Veteran's daughter.  She referred to the Veteran having difficulty hearing.  She also noted that when on the phone the Veteran complained to her that there was a "buzzing and/or whirling noise on the phone line."  

Also of record is a statement from an individual in January 2011 who indicated that on many occasions when he spoke to the Veteran, he did not answer because he could not hear her.  She also noticed that he had the volume on his television turned up too loudly.  She noted that she had known the Veteran for over 6 years.

Also of record is a copy of a July 2011 letter in which an individual stated she had known the Veteran since the 1950's.  She referred primarily to problems the Veteran was having with his hearing.  She noted the Veteran also complained of ringing in the ears.  

Based on a review of the entire evidence of record, the Board finds that service connection is not warranted for tinnitus.

In reviewing the evidence, the Board notes that the Veteran was accorded an audiometric examination by VA in May 2008.  The examiner had access to the entire claims file, to include the Veteran's service treatment records.  The examiner concluded, after reviewing the record, that it was less likely than not that any current tinnitus was attributable to the Veteran's active service.  The examiner explained that the frequency and duration of the Veteran's complaint of tinnitus were not characteristic of any tinnitus associated with noise exposure.  Notation was also made that the Veteran had health issues, to include his esophageal cancer, and it was stated the Veteran's health issues could have affected his hearing.  The examiner concluded that it was believed the Veteran's tinnitus was not caused by any noise exposure or the nature of his duties in service.  

The Board finds that this VA medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a qualified medical professional who has the clear expertise to opine on the matter at issue in this case.  In addition, the examiner addressed that the Veteran's contentions based his opinion on a review of the claims folder, including the most pertinent evidence therein, and provided a rationale for his opinion.  See Nieves-Rodriguez v. Peake, 2 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  

The Board is aware that VA adjudicators are also directed to assess lay evidence as well.  As a general matter, a lay person is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159; see Routen v. Brown, 10 Vet. App. 183, 186 (1997).  (A lay person is generally not capable of opining on matters requiring medical knowledge).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, attention is directed to both competency (a legal cause of determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been submitted).  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 1007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, character, internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is not accompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1335 (Fed. Cir. 2006); but see Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  (Evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.  

In this case, the Board does not doubt the sincerity of the Veteran's recent statements as to tinnitus.  However, the probative value of his statements and others must be weighed against the gap between separation from service and the initial documentation of tinnitus, a time frame which spans decades.  See Maxson v. Gober, supra.  The Board questions the Veteran's statements as to credibility in that he was seen on several occasions prior to the time of his examination at VA in 2008 when he had the opportunity to refer to tinnitus and he did not do so.  The supporting statements from his daughter and two others refer more to problems with hearing difficulty than to tinnitus.  As noted by the VA examiner in May 2008, the Veteran had a lengthy period of noise exposure following service while working in a sawmill for a number of years.  

In sum, the Board finds the prolonged period without medical complaint and the detailed opinion from the VA examiner to substantially outweigh the recent lay statements from the Veteran and others.  The recent lay statements are not consistent with other evidence of record and the Board does not find them to be persuasive.  The supporting lay statements are focused more on hearing impairment than on ringing in the ears.  Accordingly, the Board finds the preponderance of the evidence is against the claim, and it therefore must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine of 38 U.S.C.A. § 5107 (b) is not for application.


ORDER

Service connection for tinnitus is denied.


	                        ____________________________________________
	V. L., JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


